Title: From Thomas Jefferson to James Lyle, 1 May 1796
From: Jefferson, Thomas
To: Lyle, James


                    
                        Dear Sir
                        Monticello May 1. 1796.
                    
                    Finding that I cannot depend on the profits of my plantations for paying off the last bond to Kippen &c. I have come to a resolution to sell two tracts of land, the one in Bedford, the other here, and have given directions in Bedford accordingly. If they can be sold, they will effect the whole paiment. The sale will yet require some time, and the circumstances of our country always require credit you know. This renders it impossible for me to fix precise times of paiment of the balance; they shall be shortened as much as possible. In the mean time perhaps better seasons than we have had may enable me to do something from the ordinary resources of my plantations. I can only answer for sincere intentions and efforts to wipe off this old score honestly in the end, and as speedily as I shall be able. My peace as well as your interests urge me to this. I am with sincerity Dear Sir Your friend & servt
                    
                        Th: Jefferson
                    
                